DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 29 October 2021 and 31 March 2022, were filed after the mailing date of the patent application on 09 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 09 March 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 21-22, 30, 32, and 47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US 20220158770 A1 using the foreign filing date of 15 March 2019 corresponding to KR 10-2019-0029817; hereinafter referred to as “Hong”).
Regarding Claim 1, Hong discloses a method of wireless communication performed by a user equipment, comprising: 
receiving information (¶129-130 & Fig. 12 (S1210), Hong discloses receiving, by a user equipment (UE) from a base station (BS), HARQ operation enabling indication information) indicating whether hybrid automatic repeat request (HARQ) feedback is disabled for a HARQ process (¶131 & Fig. 12 (S1210), Hong discloses that the HARQ operation enabling indication information indicates whether to enable or disable a HARQ operation corresponding to a HARQ process identification); 
receiving a downlink communication (¶135-138 | ¶149 & Fig. 13 (S1320), Hong discloses receiving, by the UE from the BS, a downlink signal), the downlink communication including a HARQ process identifier of the HARQ process (¶139 & ¶215 & ¶122, Hong discloses that the downlink control information includes HARQ process identification information), the HARQ process identifier indicating the HARQ process is to be used for the downlink communication (¶139 & ¶215 & ¶122, Hong discloses that the HARQ process identification information corresponds to the downlink signal); and 
selectively providing HARQ feedback for the downlink communication based at least in part on the information indicating whether HARQ feedback is disabled for the HARQ process (¶138 & Fig. 12 (S1220), Hong discloses selectively enabling or disabling HARQ operation for a downlink signal based upon HARQ operation enabling indication information).
Regarding Claim 9, Hong discloses the method of claim 1.
Hong further discloses receiving a dynamic indication including the information indicating whether HARQ feedback is disabled for the HARQ process (¶129-130 & Fig. 12 (S1210), Hong discloses receiving, by a user equipment (UE) from a base station (BS), HARQ operation enabling indication information.  ¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback), the dynamic indication being received via at least one of a physical downlink control channel or a medium access control (MAC) control element (¶130 & Fig. 12 (S1210), Hong discloses that the HARQ operation enabling indication information may be received through downlink control information or media access control (MAC) control element (CE)).
Regarding Claim 11, Hong discloses the method of claim 9.
Hong further discloses the dynamic indication further indicates that at least one of HARQ feedback is disabled for retransmissions for the HARQ process or that HARQ feedback is disabled for initial transmission for the HARQ process (¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback for at least a first downlink transmission).
Regarding Claim 21, Hong discloses a method of wireless communication performed by a base station, comprising: 
transmitting information (¶1430 & Fig. 13 (S1310), Hong discloses transmitting, by a base station (BS) to a user equipment (UE), HARQ operation enabling indication information) indicating whether hybrid automatic repeat request (HARQ) feedback is disabled for a HARQ process (¶131 & ¶145-146, Hong discloses that the HARQ operation enabling indication information indicates whether to enable or disable a HARQ operation corresponding to a HARQ process identification); and 
transmitting a downlink communication (¶149 & Fig. 13 (S1320), Hong discloses transmitting, by the BS to the UE, a downlink signal), the downlink communication including a HARQ process identifier of the HARQ process (¶139 & ¶215 & ¶122, Hong discloses that the downlink control information of the downlink signal includes HARQ process identification information), the HARQ process identifier indicating the HARQ process to be used for the downlink communication (¶139 & ¶215 & ¶122, Hong discloses that the HARQ process identification information corresponds to a downlink signal).
Regarding Claim 22, Hong discloses the method of claim 21.
Hong further discloses [the method] further comprising:
determining whether HARQ feedback is to be provided for the downlink communication (¶143 & Fig. 12 (S1310), Hong discloses determining, by the BS, HARQ operation enabling indication information prior to transmitting the HARQ operation enabling indication information to the UE.  ¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback); and 
identifying the HARQ process to be used for the downlink communication based at least in part on the determination of whether HARQ feedback is to be provided for the downlink communication (¶145-146, Hong discloses identifying, by the BS, HARQ process identification information prior to transmitting the HARQ operation enabling indication information to the UE.  Here, HARQ process identification information would have to be determined prior to signaling to the UE whether to disable the HARQ operation for a particular HARQ process).
Regarding Claim 30, Hong discloses the method of claim 21.
Hong further discloses [the method], further comprising: 
transmitting a dynamic indication including information indicating whether HARQ feedback is disabled for the HARQ process (¶129-130 & Fig. 12 (S1210), Hong discloses transmitting, by the BS to the UE, HARQ operation enabling indication information.  ¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback), the dynamic indication being transmitted via at least one of a physical downlink control channel or a medium access control (MAC) control element (¶144, Hong discloses that the HARQ operation enabling indication information may be received through downlink control information or media access control (MAC) control element (CE)).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 11.
Regarding Claim 47, Hong discloses the method of claim 21.
Hong further discloses [the method] further comprising: 
selectively monitoring for HARQ feedback associated with the downlink communication based at least in part on whether HARQ feedback is to be provided for the downlink communication (¶151 & Fig. 13 (S1330), Hong discloses monitoring or not monitoring, by the BS, for HARQ feedback based upon the HARQ operation enabling indication information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Marinier et al. (US 20080059859 A1; hereinafter referred “Marinier”).
Regarding Claim 2, Hong discloses the method of claim 1.
However, Hong does not disclose receiving a configuration indicating that HARQ feedback is disabled for one or more HARQ processes of a set of HARQ processes, the HARQ process being included in the set of HARQ processes, the configuration includes the information indicating whether HARQ feedback is disabled for the HARQ process.
Marinier, a prior art reference in the same field of endeavor, teaches receiving a configuration indicating that HARQ feedback is disabled for one or more HARQ processes of a set of HARQ processes (¶31 & Claim 9, Marinier teaches signaling the UE where the signaling includes a bitmap and each bit of the bitmap indicates whether each HARQ process of a plurality of HARQ processes is enabled or disabled), the HARQ process being included in the set of HARQ processes (¶31 & Claim 9, Marinier teaches a plurality of HARQ processes), the configuration includes the information indicating whether HARQ feedback is disabled for the HARQ process (¶31 & Claim 9, Marinier teaches each bit of the bitmap indicates whether each HARQ process of a plurality of HARQ processes is enabled or disabled).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by receiving a configuration indicating that HARQ feedback is disabled for one or more HARQ processes of a set of HARQ processes, the HARQ process being included in the set of HARQ processes, the configuration includes the information indicating whether HARQ feedback is disabled for the HARQ process as taught by Marinier because dynamically allocating HARQ processes  would aid in optimizing capacity with non-scheduled transmissions (Marinier, ¶9).
Regarding Claim 3, Hong in view of Marinier discloses the method of claim 2.
However, Hong does not disclose the configuration is received via at least one of radio resource control signaling or downlink control information (DCI).
Marinier, a prior art reference in the same field of endeavor, teaches the configuration is received via at least one of radio resource control signaling (¶34-35, Marinier teaches that the set of HARQ processes can be signaled higher layer signaling) or downlink control information (DCI) (¶42-43, Marinier teaches that the set of HARQ processes may be signaled on a control channel).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by requiring that the configuration is received via at least one of radio resource control signaling or downlink control information (DCI) as taught by Marinier because dynamically allocating HARQ processes  would aid in optimizing capacity with non-scheduled transmissions (Marinier, ¶9).
Regarding Claim 4, Hong in view of Marinier discloses the method of claim 2.
However, Hong does not disclose the configuration includes a value indicating a quantity of HARQ processes in the one or more HARQ processes for which HARQ feedback is disabled.
Marinier, a prior art reference in the same field of endeavor, teaches the configuration includes a value indicating a quantity of HARQ processes in the one or more HARQ processes for which HARQ feedback is disabled (¶31 & Claim 9, Marinier teaches signaling the UE where the signaling includes a bitmap and each bit of the bitmap indicates whether each HARQ process of a plurality of HARQ processes is enabled or disabled.  Here, the bitmap has a value in base 10 that would indicate a quantity of HARQ processes of the plurality of all HARQ processes).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by requiring that the configuration includes a value indicating a quantity of HARQ processes in the one or more HARQ processes for which HARQ feedback is disabled as taught by Marinier because dynamically allocating HARQ processes  would aid in optimizing capacity with non-scheduled transmissions (Marinier, ¶9).
Regarding Claim 5, Hong in view of Marinier discloses the method of claim 2.
However, Hong does not disclose the configuration includes a bitmap indicating, for each HARQ process of the set of HARQ processes, whether HARQ feedback is disabled.
Marinier, a prior art reference in the same field of endeavor, teaches the configuration includes a bitmap indicating, for each HARQ process of the set of HARQ processes, whether HARQ feedback is disabled (¶31 & Claim 9, Marinier teaches signaling the UE where the signaling includes a bitmap and each bit of the bitmap indicates whether each HARQ process of a plurality of HARQ processes is enabled or disabled).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by requiring that the configuration includes a bitmap indicating, for each HARQ process of the set of HARQ processes, whether HARQ feedback is disabled as taught by Marinier because dynamically allocating HARQ processes  would aid in optimizing capacity with non-scheduled transmissions (Marinier, ¶9).
Regarding Claim 6, Hong discloses the method of claim 2.
However, Hong does not disclose the configuration indicates at least one of a range of HARQ processes for which HARQ feedback is disabled, that HARQ feedback is disabled for retransmissions for the one or more HARQ processes, or that HARQ feedback is disabled for initial transmissions for the one or more HARQ processes.
Marinier, a prior art reference in the same field of endeavor, teaches the configuration indicates at least one of 
a range of HARQ processes for which HARQ feedback is disabled (¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback for at least a first downlink transmission.  Here, the repeated occurrence of the bit value corresponding to disabling HARQ feedback would indicate a range of HARQ processes), 
that HARQ feedback is disabled for retransmissions for the one or more HARQ processes, or 
that HARQ feedback is disabled for initial transmissions for the one or more HARQ processes (¶126, Hong discloses that disabling a HARQ operation may further include disabling HARQ feedback for at least a first downlink transmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by requiring that the configuration indicates at least one of a range of HARQ processes for which HARQ feedback is disabled, that HARQ feedback is disabled for retransmissions for the one or more HARQ processes, or that HARQ feedback is disabled for initial transmissions for the one or more HARQ processes as taught by Marinier because dynamically allocating HARQ processes  would aid in optimizing capacity with non-scheduled transmissions (Marinier, ¶9).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 2.
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 3.
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 4.
Regarding Claim 26, Claim 26 is rejected on the same basis as Claim 5.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 6.
Claims 13 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Hong in view of Lin et al. (US 20220045803 A1 using the filing date of 27 September 2018 corresponding to U.S. Provisional Application No. 62737630; hereinafter referred to as “Lin”).
Regarding Claim 13, Hong discloses the method of claim 9.
However, Hong does not disclose the dynamic indication overrides a configuration indicating whether HARQ feedback is disabled for the HARQ process.
Lin, a prior art reference in the same field of endeavor, teaches the dynamic indication overrides a configuration indicating whether HARQ feedback is disabled for the HARQ process (¶151-153 & Fig. 10 (1002->1006) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin teaches receiving downlink control information (DCI) that includes at least one HARQ Process Identifier (ID) is deactivated which overrides a prior communication to toggle the HARQ Mechanisms for all HARQ Processes).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by requiring that the dynamic indication overrides a configuration indicating whether HARQ feedback is disabled for the HARQ process as taught by Lin because HARQ procedures in non-terrestrial networks are improved (Lin, ¶45-51).
Regarding Claim 34, Claim 34 is rejected on the same basis as Claim 13.
Claims 14 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Wu et al. (WO 2021168833 A1 using Espacenet English Translation to WO 2021168833 A1 (See PTO-892, Pg. 1, NPL Documents, Reference V); hereinafter referred to “Wu”).
Regarding Claim 14, Hong discloses the method of claim 1.
However, Hong does not disclose providing capability information associated with disabling HARQ feedback.
Wu, a prior art reference in the same field of endeavor, teaches providing capability information associated with disabling HARQ feedback (¶98 & ¶236, Wu teaches providing, by a terminal, capability information indicating whether the terminal supports HARQ feedback function and whether the HARQ feedback function state is disabled).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by providing capability information associated with disabling HARQ feedback as taught by Wu because data transmission efficiency is improved (Wu, ¶5).
Regarding Claim 41, Claim 41 is rejected on the same basis as Claim 14.
Claims 19 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Määttänen et al. (US 20210385020 A1; hereinafter referred to as “Määttänen”).
Regarding Claim 19, Hong discloses the method of claim 1.
However, Hong does not disclose providing a mapping rule for a logical channel associated with the downlink communication.
Määttänen, a prior art reference in the same field of endeavor, teaches providing a mapping rule for a logical channel associated with the downlink communication (¶60-61, Määttänen teaches mapping data corresponding to certain logical channels to specific HARQ processes where HARQ feedback is disabled).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hong by providing a mapping rule for a logical channel associated with the downlink communication as taught by Määttänen because the reliability of communication in large propagation delay communications is improved (Määttänen, ¶57).
Regarding Claim 43, Claim 43 is rejected on the same basis as Claim 19.
Claims 48, 50, 57, 74, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wu.
Regarding Claim 48, Lin discloses a method of wireless communication performed by a user equipment, comprising: 
receiving a grant for transmitting the uplink communication (¶151-153 & Fig. 10 (1006) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI)), the grant including a HARQ process identifier that indicates a HARQ process to be used for the uplink communication (¶151-153 & Fig. 10 (1006 & 1010) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses the DCI includes a HARQ Process Identifier (ID) and information that further indicates whether a HARQ Process is activated or deactivated for an uplink communication); and 
selectively monitoring for a retransmission grant, associated with the uplink communication, based at least in part on the HARQ process identifier and information indicating whether HARQ feedback or HARQ retransmission is disabled for the HARQ process (¶151-153 & Fig. 10 (1006 & 1010) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses not monitoring, by the UE, for a retransmission grant based upon HARQ Process ID and that further indicates that the HARQ Process corresponding to the HARQ Process ID is deactivated.  Here, if HARQ retransmission is disabled, then a retransmision grant would not be monitored for).
However, Lin does not disclose transmitting an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication.
Wu, a prior art reference in the same field of endeavor, teaches transmitting an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication (¶98 & ¶236, Wu teaches providing, by a terminal, capability information indicating whether the terminal supports HARQ feedback function and whether the HARQ feedback function state is disabled.  ¶55, Wu further teaches that the HARQ feedback function and whether the HARQ feedback function is disabled/enabled may correspond to uplink transmissions).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lin by transmitting an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication as taught by Wu because data transmission efficiency is improved (Wu, ¶5).
Regarding Claim 50, Lin in view of Wu discloses the method of claim 48, further comprising: 
receiving a configuration indicating that HARQ feedback or HARQ retransmission is disabled for one or more HARQ processes of a set of HARQ processes (¶151-153 & Fig. 10 (1000) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses receiving, by a user equipment (UE) from a base station (BS), information indicates at least one HARQ Process for which HARQ mechanisms are deactivated), the HARQ process being included in the set of HARQ processes (¶151-153 & Fig. 10 (1000) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses at least one HARQ Process), wherein the configuration includes the information indicating whether HARQ feedback or HARQ retransmission is disabled for the HARQ process (¶124, Lin discloses that the UE or the eNB/gNB may configure transmissions with/without HARQ retransmission and HARQ feedback).
Regarding Claim 57, Lin in view of Wu discloses the method of claim 48.
Lin further discloses receiving a dynamic indication including the information indicating whether HARQ feedback or HARQ retransmission is disabled for the HARQ process (¶151-153 & Fig. 10 (1006) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses receiving, by a user equipment (UE) from a base station (BS), downlink control information (DCI)).
Regarding Claim 74, Lin discloses a method of wireless communication performed by a base station, comprising: 
identifying, based at least in part on the indication, a HARQ process to be used for the uplink communication (¶151-153 & Fig. 10 (1006 & 1010) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses identifying/determining at least one HARQ Process Identifier (ID) for inclusion in the DCI); and 
transmitting a grant for transmitting the uplink communication (¶151-153 & Fig. 10 (1006) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses transmitting, by a base station (BS) to a user equipment (UE), downlink control information (DCI).  Here, the DCI causes the UE to perform either an uplink transmission or a downlink transmission), the grant including a HARQ process identifier that indicates the HARQ process to be used for the uplink communication (¶151-153 & Fig. 10 (1006 & 1010) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses the DCI includes a HARQ Process Identifier (ID) and information that further indicates whether a HARQ Process is activated or deactivated for an uplink communication).
However, Lin does not disclose receiving an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication.
Wu, a prior art reference in the same field of endeavor, teaches receiving an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication (¶98 & ¶236, Wu teaches providing, by a terminal, capability information indicating whether the terminal supports HARQ feedback function and whether the HARQ feedback function state is disabled.  ¶55, Wu further teaches that the HARQ feedback function and whether the HARQ feedback function is disabled/enabled may correspond to uplink transmissions).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Lin by receiving an indication of whether hybrid automatic repeat request (HARQ) feedback or HARQ retransmission is to be provided for an uplink communication as taught by Wu because data transmission efficiency is improved (Wu, ¶5).
Regarding Claim 76, Lin in view of Wu discloses the method of claim 74.
Lin further discloses selectively providing a retransmission grant, associated with the uplink communication, based at least in part on whether HARQ feedback is disabled for the HARQ process (¶151-153 & Fig. 10 (1006 & 1010) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses not providing/transmitting, by the UE, for a retransmission grant based upon HARQ Process ID and that further indicates that the HARQ Process corresponding to the HARQ Process ID is deactivated.  Here, if HARQ retransmission is disabled, then a retransmission grant would not be provided for by the BS)
Regarding Claim 77, Lin view of Wu discloses the method of claim 74.
Lin further discloses [the method] further comprising: 
transmitting a configuration indicating that HARQ feedback or HARQ retransmission is disabled for one or more HARQ processes of a set of HARQ processes (¶151-153 & Fig. 10 (1000) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses receiving, by a user equipment (UE) from a base station (BS), information indicates at least one HARQ Process for which HARQ Mechanisms are deactivated), the HARQ process being included in the set of HARQ processes (¶151-153 & Fig. 10 (1000) | U.S. Provisional App. No. 62737630: ¶66 & Fig. 6A, Lin discloses at least one HARQ Process of a plurality of HARQ processes), wherein the configuration includes information indicating whether HARQ feedback or HARQ retransmission is disabled for the HARQ process (¶124, Lin discloses that the UE or the eNB/gNB may configure transmissions with/without HARQ retransmission and HARQ feedback).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosseinian et al. (WO2019160737A1; hereinafter referred to as “Hosseinian”) is cited to show enabling/disabling of HARQ based upon information obtained from a wireless transmit unit (WTRU) during a registration process (See Claims 1-5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474